                                                                                May 22, 2019
VIA ECF

Honorable Robert M. Levy, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:                 Hudacek v. NE & WS Inc. et al
                    No. 1:19-cv-01147-NGG-RML

Dear Judge Levy:

Please be advised that we represent Plaintiff, Maxine Hudacek, in the above-named action. I
write this letter to respectfully request a 45-day extension of time to serve Defendant Voytek
Kuropatricki (who was incorrectly named), or whatever relief Your Honor deems necessary
and appropriate.

To date, all other defendants have been served. On May 13, 2019, thru opposing counsel our
office learned that Mr. “Kuropatricki’s” actual last name is “Kuropatnicki.” After diligent
attempts to ascertain Mr. Kuropatnicki’s address, we have been able to locate him. The proper
party is “Wojciech Kuropatnicki.” As a result, we respectfully request that Your Honor
permit Plaintiff to amend the caption to name the proper party (rather than “Voytek
Kuropatricki” the correct party name is “Wojciech Kuropatnicki”).

Once the caption is correctly modified, we respectfully request a 45-day extension to serve
Mr. Kuropatnicki at the address we have discovered through a public records search.
Plaintiff’s deadline to complete service is currently May 26, 2019. This is Plaintiff’s first
request for an extension of time to serve and this request will not prejudice/impact any
deadlines as the other defendants have not yet responded to Plaintiff’s complaint (by
stipulation filed May 14, 2019 (Dkt No. 13) defendants’ time to respond has been extended
thru June 13, 2019). Alternatively, we respectfully request any other relief Your Honor deems
appropriate and necessary.

Thank you for the Court’s attention this matter.

Respectfully submitted,

DEREK SMITH LAW GROUP PLLC

/s/Zack Holzberg
Zack Holzberg

Cc:    Counsel for Defendants (via ECF)


    New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
  Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
        New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
               Website: www.discriminationandsexualharassmentlawyers.com
